Citation Nr: 1028694	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-42 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1964 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was brought before the Board in November 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include obtaining in-service 
treatment records.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.

Clarification of Issues on Appeal

The Board observes the evidence of record indicates the Veteran 
has been diagnosed with cyclothymia disorder.  See April 2004 
psychological evaluation.  The Court has held that VA must 
consider alternate psychiatric disorders within the scope of an 
initial claim for service connection for a specific psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
other words, the Court held that a claim of entitlement to 
service connection for a psychiatric disorder included any mental 
disability that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Id.  As such, in light of the Court's 
holding in Clemons, the Board has amended the issues on appeal as 
reflected above.  However, for reasons discussed in further 
detail below, the issue of service connection for an acquired 
psychiatric disorder other than PTSD has not yet been fully 
developed.  As such, this issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The competent evidence of record fails to indicate the Veteran 
has a current diagnosis of PTSD that conforms to the DSM-IV 
criteria as a result of a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in September 2004.  The 
RO's June 2004 notice letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies. The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. § 
5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  A 
January 2008 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  The 
appellant has provided the report of an April 2004 private 
psychiatric evaluation.  He has not identified any additional 
records that should be obtained prior to a Board decision.  
Therefore, VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was afforded 
a VA examination for his PTSD in June 2004.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds 
the June 2004 VA examination is adequate for the purposes of 
determining service connection, as it involved a review of the 
claims folder, including the Veteran's service treatment records, 
and full examination of the Veteran.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  As will be discussed further below, 
the VA examiner considered the appellant's contentions and 
determined that he does not currently meet the DSM-IV criteria 
for a diagnosis of PTSD.  As such, an etiological opinion is not 
necessary.  Id.

Finally, as noted above, the instant claim was remanded in 
November 2007 for further development.  Specifically, the Board 
determined the AOJ should obtain additional service treatment and 
personnel records and further attempt to verify the Veteran's 
claimed stressors.  The Board observes in-service clinical 
records and personnel records have been associated with the 
claims file.  In addition, the AOJ has exhausted its attempts to 
verify the Veteran's claimed stressors.  See February 2010 VA 
Formal Finding.  As such, the Board finds there has been 
substantial compliance with its prior remand and adjudication of 
the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts service connection is warranted for PTSD as 
directly due to his active service.  Specifically, he asserts 
that he engaged in a fight with a subordinate, possibly killing 
him by beating him over the head with a rifle.  He further 
contends that he injured his wrist in this confrontation and was 
subsequently hospitalized, where he witnessed both injured and 
dead service personnel being removed from helicopters. 

Service connection for PTSD requires: medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009) 
(requiring that the diagnosis conform to the requirements of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); a link, 
established by medical evidence, between the Veteran's current 
symptoms and an in-service stressor; and credible evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Initially, the Board observes the record contains a difference of 
opinion as to whether the Veteran currently suffers from PTSD per 
the DSM-IV criteria.  In this regard, an April 2004 private 
psychological evaluation by Dr. Finner-Williams found the Veteran 
suffers from PTSD due to his military service with an onset of 
1968-1969.  After interviewing the Veteran and performing a 
mental status examination, Dr. Finner-Williams found the Veteran 
experiences recurrent and intrusive distressing recollections of 
Vietnam with dissociative flashback episodes and intense 
psychological distress.  However, the Board observes Dr. Finner-
Williams did not associate the Veteran's PTSD with any in-service 
stressor, simply noting it began in service.

In light of the April 2004 private evaluation, the Veteran was 
scheduled for a VA psychiatric examination in June 2004.  
Following a review of the record, including the Veteran's claims 
file and service treatment records, and clinically interviewing 
the Veteran, the VA examiner found that the evidence of record 
"does not give a clinical picture that supported the diagnosis 
of PTSD."  Specifically, the VA examiner found the Veteran did 
not respond with intense fear, helplessness or horror to events 
involving threatened death of serious injury.  Further, the VA 
examiner noted that there is no evidence of increased arousal or 
hypervigilance other than generally being on guard.  Finally, the 
VA examiner found that, if the Veteran did suffer from PTSD, he 
would have much less success in social, academic and vocational 
areas.

In deciding whether the Veteran suffers from PTSD, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, there are legitimate reasons for accepting the June 2004 VA 
examiner's determination that the Veteran does not meet the 
criteria for PTSD over the private examiner's diagnosis of the 
disorder.  With regard to medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is not 
entitled to absolute deference.  Further, a conclusion, even one 
reached by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).

In the instant case, the Board observes that Dr. Finner-Williams 
did not review the claims file, or any other medical records, 
prior to rendering her opinion.  While not reviewing the claims 
file itself is not a sufficient basis for the Board to assign 
lesser probative weight to a diagnosis or opinion, see Nieves-
Rodriguez v. Peake 22 Vet. App. 295 (2008), rather, this 
diagnosis appears to be based upon the Veteran's self-reported 
history of PTSD since his period of active service.  Dr. Finner-
Williams does not address the approximately 35 years between the 
Veteran's separation from active service and the first evidence 
of a psychiatric disorder in stating the Veteran suffers from 
PTSD.  Furthermore, as noted above, Dr. Finner-Williams does not 
relate the diagnosis of PTSD to any in-service stressor.  In 
fact, other than mentioning the Veteran served in Vietnam, Dr. 
Finner-Williams does not reference the Veteran's military service 
at all in her evaluation.  Finally, the April 2004 psychological 
evaluation report appears to be internally inconsistent.  In this 
regard, the Veteran is noted to be "socially withdrawn" while 
also being a "gregarious, outgoing sociable individual who has 
good social techniques."  Because of the lack of a factual 
predicate in the record and internal inconsistencies, the April 
2004 psychological report by Dr. Finner-Williams does not serve 
as probative evidence on which to grant service connection.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions 
must be supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which are 
not accompanied by a factual predicate in the record, are not 
probative medical opinions). 

In comparison, the June 2004 VA examiner's opinion was rendered 
after a review of the claims file, including the Veteran's 
pertinent medical records and specifically refutes the diagnosis 
rendered by Dr. Finner-Williams in the April 2004 private 
psychological evaluation report.  As noted above, the June 2004 
VA examiner discusses in detail why the Veteran does not meet the 
criteria for a diagnosis of PTSD, noting his lack of response of 
fear, helplessness or horror.  Thus, the Board finds that the 
June 2004 VA examination report is accordingly more probative 
than the April 2004 psychological evaluation conducted by Dr. 
Finner-Williams.

In light of the analysis above, the Board finds that the 
preponderance of the evidence of record indicates that the 
Veteran does not currently suffer from PTSD per the DSM-IV 
criteria.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Therefore, as the Board has determined that the Veteran does not 
have a current diagnosis of PTSD that conforms to the DSM-IV 
criteria, a further discussion of the elements of service 
connection for PTSD is unnecessary.  

The Board acknowledges that the veteran himself has claimed he 
currently suffers from PTSD as a result of his active service.  
However, the Board notes that as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  As such, even though the Veteran is competent to relate 
symptoms observable to a lay person, he is not competent to 
render a specific diagnosis or opine as to their etiology.

As such, the Board finds that the Veteran's claim for service 
connection must be denied.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

As discussed in the INTRODUCTION above, the Veteran initially 
filed a claim for service connection for PTSD.  In addition, the 
Board observes the record indicates the Veteran has also been 
diagnosed with cyclothymia disorder.  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court noted that the Board should 
consider alternative current conditions within the scope of the 
filed claim.  The Board has preliminarily reviewed the case at 
hand and finds that Clemons is applicable in the instant case.  
As indicated under Clemons, this other diagnosis should be 
considered as part of the underlying claim.  To date, however, 
the RO has not adjudicated the Veteran's claim so broadly as to 
incorporate psychiatric diagnoses other than PTSD.  The RO has 
also not provided adequate notification addressing what is needed 
for a claim incorporating such diagnoses.  This is significant 
because the statutory and regulatory provisions addressing PTSD 
claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f), are different from the provisions addressing other 
service connection claims.  See generally 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Corrective action, as well as further 
adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

Furthermore, the Board observes that, during the development of 
the Veteran's claim, he was provided a VA examination in June 
2004.  While the VA examiner specifically found that the Veteran 
does not suffer from PTSD, and refuted the diagnosis of PTSD 
contained in an April 2004 private psychological evaluation, no 
mention was made of cyclothymia disorder, or any other 
potentially applicable acquired psychiatric disorder.  The Court 
of Appeals for Veteran Claims (Court) has held that once VA 
undertakes a duty to provide a medical examination, due process 
requires VA to notify the claimant prior to the adjudication of 
the claim of any inability to obtain evidence sought (including a 
VA examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. 
App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 
123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate examination 
report "if further evidence or clarification of the evidence... 
is essential for a proper appellate decision").  As such, because 
the June 2004 VA examination report does not discuss whether the 
Veteran currently suffers from cyclothymia disorder, he should be 
provided a new VA examination on remand.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection with 
respect to the Veteran's claim for an 
acquired psychiatric disorder other than 
PTSD.

2.	Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any current acquired 
psychiatric disorder other than PTSD.  The 
claims file, including this remand, must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review was accomplished.  
All appropriate tests and studies should 
be conducted, and any consultations deemed 
necessary should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide a 
current psychiatric diagnosis, 
specifically commenting on cyclothymia 
disorder.  After providing a current 
diagnosis, the examiner should address 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any currently diagnosed acquired 
psychiatric disorder is etiologically 
related to the Veteran's active military 
service.  A detailed rationale should be 
provided for all opinions.  

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


